internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 2-plr-155742-02 date date number release date index number legend llc country a date ssn dear this letter responds to your letter dated date together with subsequent correspondence submitted on behalf of llc requesting an extension of time under section sec_301_9100-3 of the procedure and administration regulations for llc to file an entity election under sec_301_7701-3 facts the information submitted states that llc a country limited_liability_company was formed on date a intended that x make an entity classification election however due to inadvertence form_8832 entity classification election was not timely filed law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation for federal tax purposes under sec_301_7701-2 or an eligible_entity may elect its classification for federal tax purposes as provided in this section an eligible_entity with a single owner may elect to be classified as an association and thus a corporation under sec_301_7701-2 or to be a disregarded_entity separate from its owner a disregarded_entity sec_301_7701-3 classifies eligible foreign entities for federal tax purposes this section classifies any foreign eligible_entity whose members all have limited_liability as an association unless the entity elects otherwise plr-155742-02 sec_301_7701-3 provides in general than an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the appropriate service_center section sec_301_7701-3 provides that all such elections become effective on the date specified by the entity on form_8832 or on the date filed if no effective date is specified the specified effective date must not be earlier than days prior to the filing_date of form_8832 nor later than twelve months after that filing_date under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making election that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based on the information submitted and the representations made we conclude that llc has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result llc is granted an extension of time for making an entity classification election effective date until days following the date of this letter llc should make the election by filing form_8832 with the appropriate service_center a copy of this letter should be attached to the form except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-155742-02 this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to a and x’s second authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries
